OPINION OF THE COURT
THE COURT has considered the appeal in this action in which appellee’s motion for attorney’s fees and costs was denied.
It appears to the Court that appellee is entitled to recover judgment in the amount of $1,187.10 plus costs and attorney’s fees incurred prior to August 21, 1986 and appellant (KAPLAN) is entitled to an award of attorney’s fees and costs as said appellant prevailed on his claim for the security deposit. See § 83.49(3)(c), Fla. Stat.
*127Appellant is entitled to costs and attorneys fees on appeal to be taxed in the Court below.1
It is noteworthy that neither party in well-prepared briefs cited Seminole Colony, Inc. v. Stanko, 501 So.2d 195 (Fla. 4th DCA 1987) which seems to put to rest the matters disputed in this appeal.
This cause is remanded to the County Court for the entry of such orders as are consistent with this opinion.
ORDERED at Fort Lauderdale, Florida on October 20, 1988.

 See § 59.46, Florida Statutes and Fla.R.App.P. 1.940.